Citation Nr: 1333938	
Decision Date: 10/28/13    Archive Date: 11/06/13

DOCKET NO.  09-42 315A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include spondylosis and lumbosacral radiculopathy.

2.  Entitlement to service connection for a cervical spine disability, to include cervicalgia, cervical sprain, and cervical radiculopathy.

3.  Entitlement to service connection for right upper extremity carpal tunnel syndrome (right CTS).

4.  Entitlement to service connection for left upper extremity carpal tunnel syndrome (left CTS).

5.  Entitlement to service connection for a right wrist disability other than CTS, to include residuals of right wrist ganglion cyst excision manifested in minimal wrist pain and scar formation.

6.  Entitlement to service connection for a stomach disability, to include epigastritis and esophageal reflux.

7.  Entitlement to service connection for a left shoulder disability, to include range of motion loss.

8.  Entitlement to service connection for a right zygomatic arch disability.

9.  Entitlement to service connection for a left thumb sprain.

10.  Entitlement to service connection for chronic sinusitis with nasal polyps.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from September 1984 to May 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

After reviewing the contentions and evidence of record, the Board finds that the issues on appeal are more accurately stated as listed on the title page of this decision.

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the Virtual VA system to ensure a complete assessment of the evidence.  

The issue of service connection for a right hand disability, to include residuals of right thumb and right index finger injury (see April 2008 Application for Compensation and/or Pension), to include as secondary to right CTS or right wrist disability, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The issues of service connection for a low back disability, a cervical spine disability, right CTS, left CTS, a stomach disability, a left shoulder disability, a right zygomatic arch disability, and chronic sinusitis with nasal polyps are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  The Veteran underwent excision of a right wrist ganglion cyst in service.

2.  The Veteran's current right wrist disability, including wrist pain and scar formation, is etiologically related to the excision of a right wrist ganglion cyst during service.

3.  The Veteran sustained a left thumb sprain in service.

4.  The Veteran's current left thumb sprain is etiologically related to the left thumb sprain sustained during service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a right wrist disability, to include residuals of right wrist ganglion cyst excision manifested in minimal wrist pain and scar formation, have been met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107, (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a left thumb sprain have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107, (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  The claims of service connection for obstructive sleep apnea and a right shoulder disability have been considered with respect to VA's duties to notify and assist.  Given the favorable outcome noted in this decision, further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In this case, residuals of ganglion cyst excision, such as pain and scar formation, and thumb sprain, are not "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau at 1372).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Medical evidence that is speculative, general, or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Right Wrist Disability

The Veteran contends that the right wrist disability (other than CTS), to include residuals of right wrist ganglion cyst excision, originated in service.  Alternatively, he asserts that the the right wrist disability is related to a right wrist fracture in service.  As the Board is granting service connection for a right wrist disability based on residuals of right wrist ganglion cyst excision (adjudicated below), the contended alternate theory of service connection for a right wrist disability based on residuals of a right wrist fracture is rendered moot because there remain no questions of law or fact as to the fully granted issue; therefore, the alternate service connection theory will not be further discussed.  See 38 U.S.C.A. § 7104 (West 2002) (stating that the Board decides questions of law or fact).

After a review of all the evidence of record, lay and medical, the Board first finds the Veteran underwent excision of a right wrist ganglion cyst in service.  A service report of medical history from August 1988 indicated that the Veteran had ganglion cyst removal on the right wrist three years prior (in approximately 1985 during active service).  

The Board next finds that the Veteran has current residuals of right wrist ganglion cyst excision, to include pain and scar formation, and the weight of the competent evidence is at least in relative equipoise on the question of whether the Veteran's current residuals of right wrist ganglion cyst excision are related to service.  The evidence showing both current diagnosis and relationship to service includes a June 2008 VA examination report that reflects the Veteran reported mild pain in the last 10 degrees of flexion, the examiner diagnosed the Veteran with right wrist ganglion cyst status post removal with residual minimal pain and scar formation, and the examiner offered the opinion relating the disability to service.  The VA examiner in June 2008 opined that, based on the evidence in the claims file (ostensibly to include the in-service right wrist ganglion cyst removal), the currently diagnosed residual right wrist pain and scar formation are most likely than not related to service.  The VA examiner's opinion is competent and probative medical evidence because it is factually accurate, as it appears the examiner had knowledge of the relevant evidence in this case, relied on accurate facts, and gave a fully articulated opinion that is supported by a sound, albeit brief, reasoning.

There is no other competent medical opinion of record against the claim that directly addresses the etiology of the Veteran's right wrist disability other than CTS, to include residuals of right wrist ganglion cyst excision.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for a right wrist disability other than CTS, to include residuals of right wrist ganglion cyst excision manifested in minimal wrist pain and scar formation, have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Left Thumb Sprain

The Veteran contends that the left thumb disability originated in service.  While the Veteran's representative indicated in a July 2012 correspondence that the claim for the left thumb "is in error and that problem exists with his right thumb," it is clear from the Application for Compensation and/or Pension, dated in April 2008, that 

the Veteran is claiming service connection for both a left and right thumb disability.  (The Board has referred the issue of service connection for a right hand disability, to include residuals of right thumb and right index finger injury, to the RO for initial adjudication).

After a review of all the evidence of record, lay and medical, the Board first finds the Veteran sustained a left thumb injury in service.  A service treatment record from January 1986 indicated the Veteran fell on the left hand when it was outstretched.  There was apparent swelling over the thumb and a thumb sprain was indicated.  Treatment included a thumb splint for three weeks with elevation and no use of the left hand for two days.

The Board next finds that the Veteran has a current left thumb sprain.  The weight of the competent evidence is at least in relative equipoise on the question of whether the Veteran's current left thumb sprain is related to service.  In June 2008, the Veteran underwent a VA examination of the left thumb, at which he complained of pain in the left thumb.  The VA examiner diagnosed left thumb sprain, and opined that, based on the evidence in the claims file (ostensibly to include the in-service left thumb sprain), the currently diagnosed left thumb sprain is most likely than not related to service.  The VA examiner's opinion is competent and probative medical evidence because it is factually accurate, as it appears the examiner had knowledge of the relevant evidence in this case, relied on accurate facts, and gave a fully articulated opinion that is supported by a sound, albeit brief, reasoning.

There is no other competent medical opinion of record against the claim that directly addresses the etiology of the Veteran's left thumb sprain.  For these reasons, 

and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for left thumb sprain have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a right wrist disability other than CTS, to include residuals of right wrist ganglion cyst excision manifested in minimal wrist pain and scar formation, is granted.

Service connection for a left thumb sprain is granted.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the claims of service connection for a low back disability, a cervical spine disability, right CTS, left CTS, a stomach disability, a left shoulder disability, a right zygomatic arch disability, and chronic sinusitis with nasal polyps.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R.§ 3.159(c), (d) (2013).

In a July 2012 submission, the Veteran's representative indicated that the Veteran has been receiving benefits from the Social Security Administration (SSA) and the U.S. Postal Service since 2006, and explicitly indicated that these records would be relevant to the pending claims.  Copies of the favorable determinations from the SSA and U.S. Postal Service are associated with the record; however, there are no associated medical records upon which those awards are based.  Upon remand, the RO should attempt to all supporting medical documentation for the award of SSA and U.S. Postal service disability benefits.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

The Veteran, through his representative, has also asserted that there are outstanding VA treatment records.  Specifically, he contends that he has received treatment for all of the claimed conditions from VA Medical Centers (VAMC) in San Juan (prior to 2011) and Dallas (since 2011).  An attempt should also be made to obtain these records.

The Board finds that a VA examination is necessary to assist in determining the nature and etiology of any current low back, cervical spine, bilateral CTS, left shoulder, right zygomatic arch, and sinusitis disability.  VA must afford a veteran a medical examination or obtain a medical opinion when necessary to make a decision on a claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Court in McLendon v. Nicholson, 20 Vet. App. 79 (2006), provided further guidance, outlining that VA must provide a medical examination when there is: 
(1) competent evidence of a current disability or persistent recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but 
(4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim.

With respect to the need for an indication that a veteran's current disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, the Court stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus, but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology to include symptoms capable of lay observation.  McLendon,
20 Vet. App. at 83.

In this case, the Veteran has not been afforded a VA examination for the claimed low back, cervical spine, bilateral CTS, left shoulder, right zygomatic arch, and sinusitis disabilities.  Service treatment records reflect complaints of neck tenderness (see June 1986 service treatment record), left pectoralis major and deltoid pain/tenderness (see June 1986 service treatment record), abrasion of the right zygomatic arch (see September 1987 service treatment record), and congestion and intermittent epistaxis with assessment of nasal polyps versus other mass etiology (see July 1985, November 1987, and March 1988 service treatment records).  The Veteran contends that his years in service as a radioman, with constant sitting and repetitive use of his hands and wrists from constant typing, caused and/or aggravated his current, bilateral CTS, low back, and cervical spine disabilities.  Post-service VA treatment records reveal treatment for chronic low back pain, neck pain, bilateral CTS, and sinusitis.  Based on the above and given that the claims are also remanded to obtain outstanding VA treatment records (which the Veteran has argued reveal current treatment and diagnoses of all the claimed conditions), a VA examination is warranted to assist in determining the etiology of the low back, cervical spine, bilateral CTS, left shoulder, right zygomatic arch, and sinusitis disabilities.

Accordingly, the issues of service connection for a low back disability, a cervical spine disability, right CTS, left CTS, a stomach disability, a left shoulder disability, a right zygomatic arch disability, and chronic sinusitis with nasal polyps are REMANDED for the following action:

1. Obtain copies of all medical records upon which any such SSA disability benefit award was based and a copy of any medical records associated with any subsequent disability determinations by the SSA for the Veteran.  All requests for records and their responses should be associated in the claims folder.  Any records obtained should be associated with the claims file.

2. Obtain copies of all medical records upon which the award of disability benefits was based and a copy of any medical records associated with any subsequent disability determinations by the U.S. Postal Service for the Veteran.  All requests for records and their responses should be associated in the claims folder.  Any records obtained should be associated with the claims file.

3. Obtain VA treatment reports from the San Juan VAMC, prior to 2011 that have not already been associated with the claims file.  Also, obtain treatment reports from the Dallas VAMC since 2011.  If such records are not available, the RO must associate the negative response with the claims file.

4. Schedule the Veteran for a VA examination to assist in determining the nature and etiology of any current low back disability (including spondylosis and lumbosacral radiculopathy), cervical spine disability (including cervicalgia, cervical sprain, and cervical radiculopathy), bilateral CTS, left shoulder disability, right zygomatic arch disability, and chronic sinusitis.  A physician knowledgeable in orthopedic neurology is preferred but not required.  Following a review of all relevant evidence from the claims file, an interview with the Veteran to obtain a complete medical history (to include any relevant in-service and post-service injuries/diseases of the back, neck, wrist (other than the service-connected residuals of right wrist ganglion cyst excision), left shoulder, right zygomatic arch, and sinuses), an examination, and any necessary testing, the examiner is asked to offer the following opinions:

a) Is it as least as likely as not (a 50 percent or greater degree of probability) that a disability of the back began during service or is caused by in-service injury?  

b) Is it as least as likely as not (a 50 percent or greater degree of probability) that a disability of the neck began during service or is caused by in-service injury?

c) Is it as least as likely as not (a 50 percent or greater degree of probability) that bilateral CTS began during service or is caused by in-service injury?

In rendering these opinions, the examiner should consider and address: 1) that the Veteran is competent to report on the observable symptoms of back pain, neck pain, and bilateral CTS (i.e., pain, tingling, and numbness in his hands) while on active duty and since that time, even when the service treatment records are negative for symptoms or a diagnosis of the disorder, and b) that the Veteran served as a radioman for years while on active duty with constant sitting and repetitive use of his wrists and hands due to constant typing.

d) Is it as least as likely as not (a 50 percent or greater degree of probability) that a disability of the left shoulder began during service or is caused by in-service injury?

e) Is it as least as likely as not (a 50 percent or greater degree of probability) that a disability of the right zygomatic arch began during service or is caused by in-service injury?

f) Is it as least as likely as not (a 50 percent or greater degree of probability) that chronic sinusitis with nasal polyps began during service or is caused by in-service injury?

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to these claims.

5. After completion of the above and any additional development deemed necessary, the claims for service connection for a low back disability, a cervical spine disability, right CTS, left CTS, a stomach disability, a left shoulder disability, a right zygomatic arch disability, and chronic sinusitis with nasal polyps should be readjudicated in light of all the evidence of record.  If the determinations remain adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim(s).  See 38 C.F.R. § 3.655 (2013).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


